Citation Nr: 0735460	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for non-caseating 
granuloma with history of transverse myelitis (claimed as 
sarcoidosis, enlarged lymph nodes, scarred lungs, lower 
abdominal numbness, and reduced balance), claimed as 
secondary to exposure to oil fires, chemicals and/or 
tuberculosis.

2.  Entitlement to service connection for joint pain of the 
shoulders, wrists and hips.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1992.  His service included service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In May 2006, the veteran testified before 
the undersigned at a Board hearing at the RO.  

In December 2004, the veteran withdrew in writing from appeal 
the issues of entitlement to increased ratings for his 
service-connected hypertension and gout.  Consequently, these 
issues are no longer under appellate consideration.  See 
38 C.F.R. § 20.204.  

In May 2006 correspondence, the veteran's representative 
indicated that the veteran wished to reopen his claim for an 
increased rating for PTSD.  This matter is referred to the RO 
for action deemed appropriate.

In October 2007, the undersigned granted the veteran's motion 
to advance the appeal on the docket for good cause shown 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

The issues of entitlement to service connection for joint 
pain of the shoulders, wrists and hips, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on is part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

3.  The veteran does not have a disability due to an 
undiagnosed illness.

4.  Non-caseating granuloma with history of transverse 
myelitis (claimed as sarcoidosis, enlarged lymph nodes, 
scarred lungs, lower abdominal numbness, and reduced balance) 
was not shown in service or within one year of separation 
thereof, and the persuasive medical evidence addressing the 
relationship between such disability and the veteran's 
military service weighs against the claim for service 
connection.


CONCLUSION OF LAW

The veteran's non-caseating granuloma with history of 
transverse myelitis (claimed as sarcoidosis, enlarged lymph 
nodes, scarred lungs, lower abdominal numbness, and reduced 
balance) was not incurred in or aggravated by active service, 
nor may it be presumed to be related to service.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 1113, 1117 and 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in January 2004 which was prior to 
the September 2004 rating decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the January 2004 letter, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the letters identified above implicitly notified the 
claimant of the need to submit any pertinent evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1).  Thus, the Board 
finds that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since this claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA and private medical records identified by the 
appellant.  In addition, the appellant was afforded VA 
examinations during the pendency of this appeal.  He also 
testified at a Board hearing in May 2006 as he requested.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

Service personnel records show that the veteran served in the 
Persian Gulf and his military occupational specialties were 
that of a chemicals operations specialist and wire systems 
installer.  

The veteran's service medical records show that he was seen 
in the tuberculosis (TB) clinic in May 1989 and had a 
positive "TST" (tuberculin skin test).  He denied fever, 
cough, chills or weight loss.  It is noted that he had a 
negative TST in 1987.  A chest x-ray taken at this time 
revealed lung fields free of active infiltrates or effusions 
and visualized bony structures within normal limits.  The 
veteran was assessed as being a Class II Converter.  He was 
put on INH prophylaxis in November 1989 without problems.  
Repeat x-rays were taken in November 1990 revealing results 
identical to the May 1989 results.  

An August 1991 Desert Storm examination report shows that the 
veteran had a normal clinical evaluation of the lungs and 
chest.  He reported on an August 1991 Report of Medical 
History that he had lived with someone with tuberculosis and 
had a history of tuberculosis and shortness of breath.  On an 
undated Southwest Asia Demobilization/Redeployment Medical 
Evaluation report, the veteran denied having any diseases or 
injuries while in the Southwest Asia region, but did report 
having a cough or sinus infection.  These records show that 
the veteran stated in writing in July 1992 that he did not 
desire to have a separation medical examination.  

A private chest x-ray report dated in July 1997 revealed a 
normal chest with lungs free of infiltrate or consolidation.  
There were no hilar or mediastinal masses seen.

The veteran complained during a VA examination in September 
1997 of sinus and throat congestion beginning in 1995.  He 
denied problems with dyspnea, dyspnea on exertion, nocturnal 
dyspnea, paroxysmal nocturnal dyspnea or orthopnea.  He said 
his problem was worse at night and was informed after seeking 
medical attention that he had sleep apnea.  He also 
complained of chest pain that began in 1991, but he denied 
any associated problems with nausea, vomiting, or shortness 
of breath.  In addition, the veteran reported that while 
serving during the Persian Gulf War he encountered smoke from 
oil fires, diesel, and burning trash and feces.  He further 
reported cutaneous exposure from diesel and petrochemical 
fuel, and exposure to pyridostigmine.  He denied having any 
reactions to these exposures except for some nausea.  He was 
diagnosed as having obstructive sleep apnea accompanied with 
sinus and nasal congestion, fatigue, with no present 
treatment, and history of multiple exposures to smoke, 
diesel, petroleum, and pyridostigmine, with no residual 
effects at that time.

Private medical records in 1997 reflect a diagnosis of severe 
sleep apnea.

VA outpatient records dated from 1997 to August 2001 are 
devoid of complaints or treatment regarding respiratory 
problems.

An August 2001 VA examination report pertaining to conditions 
unrelated to those on appeal indicates that the veteran 
worked as an equipment tech worker part-time, but was 
planning on returning to work full time after the resolution 
of a psychiatric disability.  Chest x-rays taken at that time 
were normal.

VA outpatient records dated from August 2001 to March 2002 
are devoid of complaints or treatment regarding respiratory 
problems, to include the disabilities presently on appeal.

In June 2002, the veteran underwent a pulmonary function test 
at a VA medical facility.  

In July 2002, the RO received private medical records from 
Carmel Perry, M.D., regarding his treatment of the veteran 
from 2000 to 20002.  These records are devoid of complaints 
or treatment regarding respiratory problems, to include the 
disabilities presently on appeal.  They include a June 2000 
chest x-ray report showing a normal chest.

A December 2002 VA examination report states that "when 
asked specifically about breathing troubles [the veteran] 
state[d] 'I really don't have any trouble.'"  He did report 
being stationed 50 miles away from burning oil wells in 
service in Kuwait and admitted to exposure from the fumes.  
He said that such exposure caused him to be dyspneic and 
cough.  A VA chest x-ray performed in December 2002 revealed 
a normal radiographic examination of the chest.  The examiner 
stated that there was insufficient evidence to warrant the 
diagnosis of an acute or chronic condition.  He stated that 
pulmonary function test revealed normal airflow.

Private treatment notes in April 2003 reflect diagnosis of 
transverse myelitis and sarcoid lungs.

Another private discharge summery report from Penrose in 
April 2003 indicates that the veteran's thoracic transverse 
myelitis was likely viral.  It also notes that the veteran 
had a positive history of "PPD" in 1986 and that x-rays at 
that time showed no evidence of tuberculosis.

Private physical therapy records from April 2003 to June 2003 
include an initial evaluation report in April 2003.  This 
record states that the veteran had pneumonia that resulted in 
a viral infection of the spinal cord.  The record goes on to 
state that the veteran had been hospitalized for eight days 
and had been unable to walk at the onset.  The veteran's 
complaints included balance problems and lower extremity 
weakness and numbness.

As noted on a June 2003 VA examination report, the veteran 
had worked as an electrician for years, but had been unable 
to work since March 2003 when he developed an episode of 
transverse myelitis which left him partially paralyzed from 
the waist down.  He was noted to have significantly improved 
over the previous three months, but had yet to return to work 
and most likely would not be returning for another three 
months.

Email exchanges between personnel at the veteran's place of 
employment in July 2003 and August 2003 show that the veteran 
had medical problems that needed to be accommodated.

In August 2003, the veteran filed a claim for service 
connection for sarcoidosis.  He said that he had recently 
been diagnosed with this condition after being hospitalized 
for paralysis and a diagnosis of transverse myelitis.  He 
also reported having enlarged lymph nodes and scarred lungs.  
He said he believed that the tuberculosis which he tested 
positive for in service as well as the exposure to oil fires 
and chemicals in Kuwait were a major factor to his present 
health condition.  He enclosed information from the Sarcoid 
Networking Association which notes that the cause of 
sarcoidosis is unknown, but that researchers suspect several 
possible causes, including a viral or bacterial infection, 
exposure to a toxic substance, or unknown environmental 
trigger.  

An outpatient bronchoscopy was performed in September 2003.  
A private pathological report in September 2003 reflects a 
diagnosis of noncaseating granulomatous inflammation.

A private hospital discharge summary from Penrose-St. Francis 
Health Services shows that the veteran had been hospitalized 
from September 20, 2003, to October 7, 2003, with an 
admitting diagnosis of iatrogenic thorax.  His discharge 
diagnosis was status post iatrogenic thorax and sarcoidosis.

A private chest x-ray report dated in December 2003 contains 
an impression of stable right paratracheal fullness, 
compatible with adenopathy in a patient with a history of 
sarcoidosis and no new pulmonary infiltrate compared to 
October 2003.  

VA outpatient records from the mental health clinic in 2003 
and 2004 reflect the veteran's history of sarcoidosis since 
2003 and his belief that this condition is related to his 
exposure to smoke fires in service.

The veteran reiterated in a January 2004 statement that his 
exposure to oil fires in Kuwait as well as failing a TB Tine 
test in 1987 were the cause of his sarcoidosis.  He said that 
this condition has caused pulmonary and neurological damage.

On file is information entitled "Overview of sarcoidosis" 
from Talmadge E. King, Jr., that was downloaded from the 
internet in March 2004.

In April 2004, the veteran was examined by VA for 
sarcoidosis.  He reported getting sick around 2003.  The 
examiner remarked that chest x-rays performed by VA in July 
1997, August 2001, and December 2002, were all normal and did 
not show any evidence of either sarcoidosis or tuberculosis.  
A VA chest x-ray performed in April 2004 showed no acute 
pulmonary disease, no evidence of adenopathy, and subtle 
nodular densities in the upper lobes bilaterally most likely 
representing small calcified granuloma measuring 1-2 
millimeters.  The examiner opined that he found no reason to 
believe that the veteran's military service and exposure to 
the toxins of the oil fires in Iraq or Kuwait, or to other 
toxins and parasites that may have been present in the 
dessert, or tuberculosis exposure were etiologically related 
to his present difficulties.  He further noted that the 
veteran's tuberculosis exposure was not a clinical disease.  
He went on to diagnose the veteran as follows:

Sarcoidosis-This is a diagnosis without a 
clear confirmation though a non-caseating 
granuloma is compatible with sarcoidosis-
other more appropriate diagnosis would be 
non-caseating granuloma of unknown 
etiology-the absence of adenopathy casts 
significant doubt on the diagnosis of 
sarcoidosis-there is no clear evidence 
that exposure to fumes in the middle east 
is related to the granulomas noted.

In May 2004, the veteran underwent pulmonary function tests 
conducted by VA.  A May 2004 pulmonary function test consult 
report shows that the veteran's lung volumes, airflow and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO) were all within normal limits.

The veteran stated in the notice of disagreement received in 
October 2004 that he truly believed that his illnesses were 
the result of his Gulf War tour.

VA outpatient records from the mental health clinic in 2005 
reflect the veteran's history of sarcoidosis since 2003 and 
his belief that this condition is related to his exposure to 
smoke fires in service.

During a Board hearing in May 2006, the veteran testified 
that he first experienced respiratory symptoms when he went 
over to the Persian Gulf in a smoke platoon. He said that the 
sky had remained black the entire time he was over there due 
to the oil fires and that he coughed up black and blew black 
soot out of his nose.  He said he had problems breathing, 
especially with smoke.  He also said he remembers failing a 
couple of physical training tests upon returning from the 
Gulf because he was unable to "make the run" due to 
breathing problems.  He noted that during the 14 month period 
between the time he returned from the Gulf and his service 
discharge he coughed stuff up such as brown mucous.  He also 
reported sinus problems, coughing, slight pain in his lungs, 
and shortness of breath.  He remarked that he didn't have a 
service separation examination and didn't remember being 
offered one.  He reported that after service he was treated 
for sleep apnea in 1995 or 1996.  He also said that in 2003 
he developed a cold and became ill and was paralyzed from the 
waist down.  He said he coughed so much he developed a 
hernia.  He said that he was told in 2003 that he had 
sarcoidosis.  He said that as far as he knew no doctor had 
ever made a medical opinion on the etiology of his condition 
because they were more interested in treating it than finding 
out its etiology.  He went on to state that it was his 
opinion that his disability was the result of his exposure to 
smoke from generator fuels and chemicals during the Gulf War 
because he had had no other type of exposure that could have 
affected his lungs.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic 
diseases, such as myelitis and sarcoidosis, are presumed to 
be service connected if manifest to a compensable degree 
within one year of service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Service 
connection may also be established under the provisions of 38 
C.F.R. § 3.303(b), when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  Service connection 
may also be established where it is shown that the disability 
for which the claim is made was chronically worsened due to 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

A statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011 confirmed by 
objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2)(ii).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, neurologic signs or symptoms and signs or 
symptoms involving the respiratory system.  38 C.F.R. § 
3.317(b)(2).  

As an initial matter, the presumption above pursuant to 
38 C.F.R. § 3.317 is inapplicable here because the veteran's 
respiratory and neurological ailments have been diagnosed.  
Such diagnoses will be discussed in further detail below.

As shown by the facts above, the veteran was not diagnosed as 
having any respiratory or neurologic disabilities in service, 
to include non-caseating granuloma, transverse myelitis or 
sarcoidosis.  Although he tested positive on a TB Tine test 
in 1989, he was not diagnosed as having TB.  Chest x-rays 
taken in May 1989 and November 1990 revealed lung fields free 
of active infiltrates or effusions and visualized bony 
structures within normal limits.  The veteran did not undergo 
a separation examination.  

Regarding the veteran's claim on a direct basis, there is no 
medical evidence relating the veteran's postservice diagnoses 
of non-caseating granuloma, transverse myelitis and 
sarcoidosis to service, including due to exposure to smoke 
fumes while serving in the Persian Gulf.  Indeed, the veteran 
acknowledged during the May 2006 Board hearing that he was 
not aware of any physician discussing with him the etiology 
of his diagnoses.  Moreover, the April 2004 VA examiner's 
opinion - the only one to address medical etiology of the 
veteran's sarcoidosis and transverse myelitis - tends to 
militate against the veteran's claim.  Specifically, the 
April 2004 VA examiner opined that he found no reason to 
believe that the veteran's military service and exposure to 
the toxins from oil fires in Iraq or Kuwait, or to other 
toxins and parasites that may have been present in the 
dessert, or to tuberculosis exposure, were etiologically 
related to his present difficulties.  He went on to opine 
that there was no clear evidence that exposure to fumes in 
the Middle East is related to the granulomas noted.

Thus, the only evidence supporting a link between the 
veteran's claimed disability and service is his own belief of 
such a link.  While the Board in no way disputes the 
veteran's sincere belief that his non-caseating granuloma 
with history of transverse myelitis (claimed as sarcoidosis, 
enlarged lymph nodes, scarred lungs, lower abdominal 
numbness, and reduced balance) is related to his exposure to 
smoke fumes in service, his belief alone without a supportive 
opinion from a physician, does not constitute the requisite 
medical evidence necessary to establish service connection 
for this claimed disability.  This is because the appellant 
is a lay person and without medical training or expertise, he 
is not competent to render an opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the veteran has neither presented nor alluded to the 
existence of any opinion establishing a relationship between 
his diagnoses of transverse myelitis and/or sarcoidosis and 
service, the record presents no basis for a grant of service 
connection on a direct basis.  In addition, as these 
diagnoses were not rendered until 2003, which is well after 
one year following the veteran's 1992 discharge from service, 
presumptive service connection under 38 C.F.R. § 3.307 and 
§ 3.309 is not warranted for these disabilities.  It is also 
interesting to note that an April 2003 private physical 
therapy evaluation report states that the veteran had been 
hospitalized in April 2003 for eight days because he had 
pneumonia that resulted in a viral infection of the spinal 
cord.  This condition at its onset rendered the veteran 
unable to walk and associated symptoms included difficulty 
with balance and lower extremity weakness and numbness.  
Thus, this report tends to point to the cause of the 
veteran's hospitalization and paralysis in 2003 as due to the 
postservice development of pneumonia as opposed to any 
incident in service.

With respect to his claim that the diagnosis of non-caseating 
granuloma with history of transverse myelitis (claimed as 
sarcoidosis, enlarged lymph nodes, scarred lungs, lower 
abdominal numbness, and reduced balance) is secondary to the 
veteran's positive TB Tine test in service, it is important 
to remember that the veteran was never diagnosed as having 
tuberculosis either in service or post service.  Indeed, an 
April 2003 private hospital discharge report notes that there 
had been no evidence of TB in service in 1986.  This is 
consistent with the April 2004 examiner's statement that the 
veteran's tuberculosis exposure was not a clinical disease.  
In other words, a positive TB tine test result is merely a 
laboratory finding which may or may not be an underlying 
symptom of a chronic condition, such as active TB.  As such, 
the positive test result is not a basis for compensation 
benefits.  Because the veteran was never diagnosed with a 
disability, namely TB, the result is not indicative of a 
disability incurred during active service.  Consequently, 
service connection is not warranted for transverse myelitis 
and/or sarcoidosis on the basis that it is related to TB.

Under these circumstances, the Board concludes that service 
connection for non-caseating granuloma with history of 
transverse myelitis (claimed as sarcoidosis, enlarged lymph 
nodes, scarred lungs, lower abdominal numbness, and reduced 
balance) must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for non-caseating granuloma with history 
of transverse myelitis (claimed as sarcoidosis, enlarged 
lymph nodes, scarred lungs, lower abdominal numbness, and 
reduced balance) is denied.


REMAND

By rating decision in October 2005, the RO denied claims for 
service connection for disabilities that included joint pain 
of shoulders, wrists and hips, and tinnitus.  In a written 
communication received in May 2006, the veteran expressed 
disagreement with the denial of these claims.  See 38 C.F.R. 
§ 20.201 (2007).

In view of the above, appropriate action must now be 
undertaken pursuant to 38 C.F.R. § 19.26, including issuance 
of a statement of the case addressing the above issues so 
that the veteran may have the opportunity to perfect appeals 
as to these issues if he so desires.  See 38 C.F.R. § 20.200.  
The Court has made it clear that the proper course of action 
is to remand such matters to the RO.  Manlincon v. West, 12, 
Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following 
action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeals initiated as to entitlement 
to service connection for joint pain of 
the shoulders, wrists and hips, and 
tinnitus.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal if he wishes to 
complete an appeal from that 
determination.  Thereafter, if a timely 
and adequate substantive appeal has been 
filed, the case should be returned to the 
Board for further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


